867 F.2d 611
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Miguel A. GARGALLO, Plaintiff-Appellant,v.MERRILL LYNCH, PIERCE, FENNER & SMITH, INC.;  Larry Tyree,Defendants- Appellees.
No. 88-3478.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1989.

Before BOYCE F. MARTIN, Jr. and NATHANIEL R. JONES, Circuit Judges.

ORDER

1
In response to the pro se petitioner's motion that the panel disqualify itself because of the inclusion of Judge Norris, we hereby vacate the prior order entered and direct that the Clerk reassign the case to another panel.